DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.
Allowable Subject Matter
Claims 9-27 are allowed.
	The following is an examiner’s statement of reasons for allowance: the closest prior art (see fig. 15 of Cheng et al. US PGPub. 2018/0083046) teaches a stacked nanosheet device and a capacitor, but taken alone or in combination with another reference neither anticipates nor renders obvious  	a device wherein “the stacked nanosheet device comprises a top transistor and a bottom transistor, and wherein a source/drain of the top transistor and a source/drain of the bottom transistor are in contact with the first metal contact” in combination with “a nanosheet device in the third region, wherein a source/drain of a transistor of the nanosheet device is in contact with the first metal contact” as recited in claim 9; 	a multiply-and-accumulate circuit wherein “the stacked nanosheet device comprises a top transistor and a bottom transistor, and wherein a top source/drain of the top transistor and a bottom source/drain of the bottom transistor are in contact with a first metal contact of an embedded capacitor” as recited in claim 17; and  	a device wherein “a source/drain of the top transistor and a source/drain of the bottom transistor are in contact with the first metal contact” in combination with “a stacked nanosheet transistor in the third region, wherein a source/drain of the stacked
nanosheet transistor is in contact with the first metal contact” as recited in claim 21.
 	Claims 10-26, 18-20 and 22-27 are also allowed for further limiting and depending upon allowed claims 9, 17 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892